Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 (claims 2-8 as being dependent from claim 1) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, line 3 recites “an addressable light beam direction”. It is unclear what is meant by the term “addressable” as it relates to the light beam direction in the instant application (no further explanation in the specification). For examination purposes, claim 1 will be interpreted as “…a light source having a light beam direction…”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ell (Patent No.: US 9,643,736).
Regarding Claim 1, Ell teaches, in Figures 1-3, a dynamic illumination system for runway illumination in an aircraft, comprising: a light source (44) having a light beam direction (col 1, lines 15-23), a control unit (52) configured to: receive aircraft attitude information (via (50), col 4, lines 57-63), a runway (12) selected for takeoff or landing, and an orientation of a runway orientation (col 1, lines 11-14), obtain horizontal and vertical axes (col 4, lines 17-23), the horizontal axis (x) being collinear with a longitudinal direction of the selected runway (see Figure 1), determine an actual aircraft trajectory (Dt) and a reference aircraft trajectory (Dp) in horizontal and vertical axes from the aircraft attitude information, obtain an actual vertical approach angle formed between a projection in an X-Y plane of the actual aircraft trajectory and the horizontal axis, and a reference vertical approach angle formed between the reference aircraft trajectory and the horizontal axis (col 8, lines 59-62), obtain an actual horizontal approach angle formed between a projection of the aircraft trajectory in an X-Z plane and the horizontal axis (col 8, lines 62-64), actuate the light source to perform an angular movement in the light beam direction of an absolute value of the actual vertical approach angle minus an absolute value of the reference vertical approach angle about the vertical axis following a direction defined by an angular movement performed from the actual vertical approach angle towards the reference vertical approach angle, to vertically align the beam of the light source towards the runway direction, and actuate the light source to perform an angular movement in the light beam direction of an absolute value of the actual horizontal approach angle about the horizontal axis following an opposite direction defined by an angular movement performed from the actual horizontal approach angle towards the horizontal axis, to horizontally align an output beam of the light source towards the runway direction (col 4, lines 47-51; col 9, lines 4-11).
Regarding Claim 2, Ell teaches the dynamic illumination system for runway illumination, according to claim 1, wherein the light source (44) is mechanically movable, and is configured to move according to a received servo command (col 5, lines 53-57 and 67).
Regarding Claim 3, Ell teaches the dynamic illumination system for runway illumination, according to claim 1, wherein the light source has an orientable output beam (col 6, line 22-25).
Regarding Claim 4, Ell teaches the dynamic illumination system for runway illumination, according to claim 1, wherein the output beam comprises an electronically controlled matrix of LEDs or laser diodes, a projection via LCD, or an electronically controlled micro mirror (col 5, lines 48-53 & col 6, lines 1-5).
Regarding Claim 8, Ell teaches an aircraft part comprising the dynamic illumination system for runway illumination according to claim 1, said dynamic illumination system being embedded in the aircraft part (col 5, lines 61-65).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ell (Patent No.: US 9,643,736), in view of Hessling-Von (EP3141485A1).
Regarding Claim 5, Ell teaches a control unit (52). Ell does not teach the control unit is connected to the flight management system of the aircraft. Hessling-Von, in the same field of endeavor, teaches a light control unit (14) connected to the flight management system data of the aircraft ((18), [0058], “The acceleration data is provided to the dynamic exterior aircraft light unit 2 by an aircraft board computer…”). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the illumination system taught by Ell by connecting the control unit to the flight management system data as taught by Hessling-Von, to accurately determine the orientation of the aircraft and appropriately illuminate the runway.
Regarding Claim 6, Ell, in view of Hessling-Von, teaches the dynamic illumination system for runway illumination, according to claim 5, wherein the control unit is configured to automatically turn on the light source in approach, landing and take-off phases based on the information received from the flight management system (Hessling-Von, [0059]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the illumination system taught by Ell by using the control unit to automatically turn on the light source in selective phases of the aircraft movement as taught by Hessling-Von, since Ell teaches a computer controlled system, and to increase efficient control of the lighting source.
Regarding Claim 7, Ell, in view of Hessling-Von, teaches automatically turn on the light source. Ell, in view of Hessling-Von does not teach auto-dimming. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the illumination system taught by Ell (as modified by Hessling-Von) by using auto-dimming, since it is well known in the lighting art to use auto-dimming to reduce glare for drivers/pilots.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844